DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive. Regarding at least claim 1, the applicant argues the rejection under 35 U.S.C 103 is improper over Jeon US 2014/0247487 in view of Ryu US 2015/0293286 and Moriya US 2010/0231836 fails to teach or suggest “the photosensitive functional group comprises at least one selected from the group of a cinnamoyl group, a cinnamylidene group, a (meth)acrvlovl group, the (meth)acrvlovl group-containing group, a coumarin group, and a benzophenone group, and wherein the (meth)acrvlovl .
The Examiner respectfully disagrees. 
Regarding applicant’s argument, the current amendment has 112 2nd issue (see 112 rejection below), so that the argument is irrelevant. Also, the last paragraph of amended claim 1 should be “wherein the (meth)acrvlovl group-containing group is selected from a furvl (meth)acrvlovl group, a biphenyl (meth)acrvlovl group, and a naphthyl (meth)acrvlovl group”, so that Miriya does not require to teach or further teach the (meth)acrvlovl group-containing group is selected from a furvl (meth)acrvlovl group, a biphenyl (meth)acrvlovl group, and a naphthyl (meth)acrvlovl group because Miriya teaches a (meth)acrvlovl group which is a different group from the (meth)acrvlovl group-containing group. Thus, The Examiner finds that Moriya discloses the newly amended claim limitations in claim 1.
Therefore, The Examiner maintains the rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 and 6-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the amended claim limitations, “the photosensitive functional group comprises at least one selected from the group of a cinnamoyl group, a cinnamylidene group, a (meth)acrvlovl group, the (meth)acrvlovl group-containing group, a coumarin group, and a benzophenone group, and wherein the (meth)acrvlovl group is selected from a furvl (meth)acrvlovl group, a biphenyl (meth)acrvlovl group, and a naphthyl (meth)acrvlovl group” are considered to be indefinite. The claim limitations “the (meth)acrvlovl group is selected from a furvl (meth)acrvlovl group, a biphenyl (meth)acrvlovl group, and a naphthyl (meth)acrvlovl group” appear to contradict the disclosure. Para.44 of page 7 discloses “The (meth)acryloyl group-containing group may be a furyl (meth)acryloyl group, a biphenyl (meth)acryloyl group, or a naphthyl (meth)acryloyl group”. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “the photosensitive functional group comprises at least one selected from the group of a cinnamoyl group, a cinnamylidene group, a (meth)acrvlovl group, the (meth)acrvlovl group-containing group, a coumarin group, and a benzophenone group, and wherein the (meth)acrvlovl group-containing group is selected from a furvl (meth)acrvlovl group, a biphenyl (meth)acrvlovl group, and a naphthyl (meth)acrvlovl group” - -. 
Also, dependent Claims 2, 6-14 are rejected by virtue of its dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US 2014/0247487 in view of Ryu US 2015/0293286 and Moriya US 2010/0231836.
Regarding claim 1, Jeon discloses a polarizing plate for light emitting display devices, in at least figs.2 and 4, comprising: 
a polarizing film (301); and
a liquid crystal retardation film (1, or 102 with 101, see figs.2 and 4 and para.29,30 and 34 discloses 101 and 102 each can be formed with a liquid crystal film) formed on one surface of the polarizing film (see fig.4), the liquid crystal retardation film comprising a laminate of a second retardation film (102) and a first retardation film (101)(see fig.4), the second retardation film having an in-plane retardation Re of about 220 nm to about 280 nm (para.32 discloses 220 nm to 270 nm) and a degree of 
wherein the second retardation film is between the polarizing film and the first retardation film (see figs.4).
Jeon does not explicitly disclose the second retardation film comprising a discotic liquid crystal layer and the first retardation film comprising a nematic liquid crystal layer, the nematic liquid crystal layer comprises photoreactive liquid crystals having a photosensitive functional group and the photosensitive functional group comprises at least one selected from the group of a cinnamoy! group, a cinnamylidene group, a (meth)acryloyl group, a (meth)acryloyl group-containing group, a coumarin group, and a benzophenone group, and wherein the (meth)acrvlovl group-containing group is selected from a furvl (meth)acrvlovl group, a biphenyl (meth)acrvlovl group, and a naphthyl (meth)acrvlovl group.
Ryu discloses a polarizing plate, in at least fig.5, the second retardation film (102) comprising a discotic liquid crystal layer (para.44) and the first retardation film (101) comprising a nematic liquid crystal layer (para.39) for the purpose of forming a liquid crystal retardation film (para.39 and 44) and preventing reflection and ensure visibility (see Abstract).
Moriya discloses a display, a retardation film (4) comprises the nematic liquid crystal layer comprises photoreactive liquid crystals having a photosensitive functional 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second retardation film comprising a discotic liquid crystal layer and the first retardation film comprising a nematic liquid crystal layer and the nematic liquid crystal layer comprises photoreactive liquid crystals having a photosensitive functional group and the photosensitive functional group comprises a (meth)acryloyl group as taught by Ryu and Moriya respectively in the polarizing plate of Jeon for the purpose of forming a liquid crystal retardation film, preventing reflection and ensure visibility and forming a retardation film with the nematic liquid crystal layer.
Regarding claim 2, Ryu discloses the nematic liquid crystal layer is an alignment layer-free liquid crystal layer (para.39 discloses it used a light aligning method or a rubbing aligning method when forming the first retardation liquid crystal film without using an alignment layer) for the purpose of forming the first retardation liquid crystal film (para.39). The reason for combining is the same as claim 1.
Regarding claim 6, Jeon discloses the first retardation film has an in-plane retardation Rth of about -30 nm to about 30 nm (Rth=Re x Nz is equal to more than 0 nm and not more than 240 nm) at a wavelength of 550 nm.
Regarding claim 7, Ryu discloses the discotic liquid crystal layer comprises liquid crystals free from a photosensitive functional group (para.44-46 does not disclose 
Regarding claim 8, Jeon discloses the second retardation film has an out-of-plane retardation Rth of about -90 nm to about -140 nm (para.33) at a wavelength of 550 nm.
Regarding claim 9, Jeon discloses a difference in degree of biaxiaiity at a wavelength of 550 nm between the second retardation film and the first retardation film ranges from about 0.2 to about 0.8 (para.27 and 25, they have a difference of 0.5).
Regarding claim 10, Jeon discloses an angle defined between a fast axis of the second retardation film and a fast axis of the first retardation film ranges from about 55° to about 80° (para.10 discloses 75° to 115°).
Regarding claim 11, Jeon discloses the first retardation film has a thickness of about 0.5 µm to about 2 µm (para.31 disclose 1 µm to 300 µm vary according to the purpose of use).
Regarding claim 12, Jeon discloses an adhesive layer (an adhesive, para.36) between the first retardation film and the second retardation film.
Regarding claim 13, Jeon disclose the polarizing plate having a front reflectivity and a side reflectivity for the purpose of preventing reflection of external light and secure visibility (para.46).
Jeon in view of Ryu and Moriya does not explicitly disclose the polarizing plate having the front reflectivity of about 0.5% or less and the side reflectivity of about 1% or recited range (the front reflectivity of about 0.5% or less and the side reflectivity of about 1% or less) through routine experimentation and optimization.  Applicant has not disclosed that the range is for a particular unobvious purpose, produce an unexpected/significant result, or are otherwise critical, and it appears prima facie that the process would possess utility using another range. Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizing plate having the front reflectivity of about 0.5% or less and the side reflectivity of about 1% or less in the polarizing plate of Jeon in view of Ryu and Moriya for the purpose of preventing reflection of external light and secure visibility (para.46).
Regarding claim 14, Jeon in view of Ryu and Moriya discloses a light emitting display device (an organic light-emitting device, see Abstract and para.46) comprising the polarizing plate according to claim 1 (see the rejection of claim 1).


Reasons for allowance
Claim 5 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the newly amended claim limitations of 
a polarizing plate having the nematic liquid crystal layer having a unit represented by Formula 1 or Formula 2:

    PNG
    media_image1.png
    666
    650
    media_image1.png
    Greyscale

along with other claim limitations.
	Jeon US 2014/0247487, Ryu US 2015/0293286 and Moriya US 2010/0231836, either singularly or in combination, does not disclose or suggest a polarizing plate having the nematic liquid crystal layer having a unit represented by Formula 1 or Formula 2:

    PNG
    media_image1.png
    666
    650
    media_image1.png
    Greyscale

along with other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
In US 2013/0301129 (para.107 and 305) teaches the photosensitive functional group can be a (meth)acryloyl group, a cinnamoyl group, cinnamylidene group, benzophenone group, a coumarin group and a (meth)acryloyl group-containing group such as a furylacryloyl group.
Tanaka US 2019/0391390 (at least para.63 and 100) and Futamura US 2008/0252974 (para.59 and 80) teaches the photosensitive functional group can be a (meth)acryloyl group or a cinnamoyl Group, 
Saitoh US 2016/0011352 (para.107), Nishimura US 20120003400 (para.132,99 and 97) , Yanai US 2019/0353956 (para.50 and 97) and Yoshida US 2018/0159085 (para.66 and 71) teach the photosensitive functional group can be a (meth)acryloyl group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIA X PAN/Primary Examiner, Art Unit 2871